      Case 1:19-cv-05395-PGG-KHP Document 34 Filed 03/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LANDON L. WASHINGTON,

                                 Plaintiff,
                                                            ORDER OF DISMISSAL
                   -against-
                                                            19 Civ. 5395 (PGG) (KHP)
NYC DEPARTMENT OF
CORRECTIONS, Legal Division; NYC
BOARD OF CORRECTIONS, Executive
Director; MANHATTAN DETENTION
COMPLEX, Sherma Dunbar; CITY OF
NEW YORK; and MR. ROBLES,

                               Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The Court having been advised that all claims asserted herein have been settled, it

is ORDERED that the above-entitled action be, and hereby is, dismissed with prejudice but

without costs; provided, however, that if the settlement is not consummated within thirty days of

this order, either party may apply by letter within the thirty-day period for restoration of the

action to the calendar of the undersigned, in which event the action will be restored. The Clerk

of Court is directed to close the case. Any pending dates and deadlines are adjourned sine die,

and any pending motions are moot. Chambers will mail a copy of this Order to Plaintiff and note

service on the docket.

Dated: New York, New York
       March 4, 2021
